In an action to recover damages for injuries to person and property, the appeal is from an order denying appellant’s motion to dismiss the complaint for unreasonable neglect to prosecute the action. Order affirmed, without costs. Under the peculiar facts presented, there was no abuse of discretion by the Special Term in denying the motion. It appears that the action has been consolidated with another, arising out of the same accident and involving all the parties herein, which is ready for trial. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.